DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0140838 A1 to Newman et al. (hereinafter "Newman") in view of U.S. Patent 9,355,530 B1 to Block et al. (hereinafter "Block").
Regarding Claims 1, 18, and 20, Newman teaches a method, one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor (Fig. 7; Para. 22 of Newman; facility data system includes a main frame computer data server 66 that supports all financial transactions that are performed at or through the facility 64, and an image data base 68 which communicates with the server 66 through interface 70. In the simplified block diagram shown the server 66 includes a central processing unit (CPU) 72, that communicates through bus 74 with random access memory (RAM) 76, read only memory (ROM) 78, interface 70 of the image data base 68, and input/output (I/O) devices 80-84… Within the facility, the server bus 74 communicates through I/O interfaces 81-84 with: (i) floor teller workstations 96, 97 and their associated cameras 98, 99 (see also 30 and 26, FIG. 1), (ii) drive-up teller workstation 100 and camera 102 (see also 62, 60 FIG. 4), (iii) the facility's telephone switch (PBX) 104, and (iv) the ATM 106 and its camera 108), cause the computing platform to: receive, via the communication interface, from an automated teller system, user presence information indicating that a first user has been detected at a first automated teller machine associated with the automated teller system; identify, based on the user presence information received from the automated teller system, that the first user has a need for assistance with the first automated teller machine associated with the automated teller system (Figs. 1-4; Para. 15-19 of Newman; individual 34 enters the account information and personal identification code into the ATM 36 in the form required by the bank's identification protocol. This may include inserting a magnetic card (not shown) into the ATM card reader 38 and entering a personal identification number (PIN) into keypad 40 before being granted authorization. With identification of the account the bank data system searches for an account associated recorded facial images of the account holder in the image data base (FIG. 7), and camera 42, also a known type digital signal camera with an optical FOV 43 and focal length capable of capturing clear digital facial images of anyone standing in front of the ATM. The real time facial images are monitored by imaging software that selects the image frame to be compared based on the fullness of the facial image. The ATM transaction is halted pending the presence of a successful image matching. Successful image matching authenticates the individual and permits the transaction to continue to completion).
Newman does not explicitly disclose that in response to identifying that the first user has the need for assistance, generating, by the at least one processor, one or more commands directing the first automated teller machine associated with the automated teller system to execute one or more automated assistance actions corresponding to the need for assistance; and sending, by the at least one processor, via the communication interface, to the automated teller system, the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance, wherein sending the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance causes the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance. 
However, Block teaches that in response to identifying that a first user has a need for assistance, generating, by at least one processor, one or more commands directing a first automated teller machine associated with an automated teller system to execute one or more automated assistance actions corresponding to the need for assistance; and sending, by the at least one processor to the automated teller system, the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance, wherein sending the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance causes the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance (Figs. 1-2; Col. 26, ln. 52 to Col. 27, ln. 28; Col. 38, ln. 42 to Col. 39, ln. 21; sensor may be operatively connected to at least one processor associated with the machine. When a customer is detected adjacent to the machine by the sensor an indication may be given which is operative to cause at least one processor to cause the machine to initiate a dialog with the customer… communication system may be in operative connection with the bank computer system 100, such as that shown in FIG. 1. The terminal 760 may be operative to run software locally in its computer to cause the terminal to carry out all or portions of banking customer transactions… terminal 760 may comprise a thin client software architecture that may cause another computer such as a server 90, as shown in FIG. 1, to cause the execution of software applications based on inputs to the terminal
Figs. 1-2; Col. 18, ln. 30 to Col. 20, ln. 15 of Block; banking facility 200 may contain cameras 70 for capturing images. The data corresponding to which images can be used for recognizing customers and tracking customers within a banking facility 200… welcome terminal 10 may be operable to use a camera 74 on the welcome terminal or other cameras 70 operatively connected to the network 102 to capture images of a banking customer at or approaching the welcome terminal… Col. 22 of Block; new customer may be shown on a welcome terminal 10 output device indicia corresponding to types of accounts the banking customer may open that the banking location 200. The new banking customer may be prompted with account information tailored to the type of account that the banking customer selected. The welcome terminal may also operate to output indicia corresponding to other types of banking transactions and services which are offered by the banking facility
Col. 78, ln. 27-46 of Block; The terminal may include a help button… if a customer initiates a banking transaction on their own, but during the transaction finds that they need assistance completing the transaction, the user may push a help button and a video feed of a live teller may come on the display screen to assist the user in completing their banking transaction at the terminal. As an alternative, the user could just opt to have a live teller assist them through the entire banking transaction from start to finish immediately upon walking up to the terminal. The use of a live teller being presented via a video or a virtual teller may provide additional services to customers up to twenty-four hours a day, thereby giving banking customers the benefit of a teller during non-traditional banking hours. The customer may have a live or virtual teller assist them in any desired kind of banking transaction, such as withdrawing or depositing money, transferring money between accounts, issuing money orders, depositing checks, filling out a loan application, and the like… one or more computers associated with the automated banking machine 760 may be operated to carry out a digital video recorder function. In this example arrangement the programming of at least one computer may be operated to store data corresponding to video and audio that is sent to and/or from the machine).
 Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that in response to identifying that the first user has the need for assistance, generating, by the at least one processor, one or more commands directing the first automated teller machine associated with the automated teller system to execute one or more automated assistance actions corresponding to the need for assistance; and sending, by the at least one processor, via the communication interface, to the automated teller system, the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance, wherein sending the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance causes the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance using the teachings of Block in order to modify the system taught by Newman. The motivation to combine these analogous arts would have been to provide apparatus and methods for a banking employee to provide better assistance and service to a banking customer (Col. 4 of Block).

Regarding Claim 2, the combination of Newman and Block teaches that receiving the user presence information from the automated teller system comprises receiving face recognition data captured by a facial recognition camera connected to the first automated teller machine associated with the automated teller system (Fig. 25; Col. 46, ln. 23-31 of Block; facial recognition software or other recognition software may be utilized to help verify that the individual is who they say they are prior to the completion of the transaction at the machine 760).

Regarding Claim 3, the combination of Newman and Block teaches that receiving the user presence information from the automated teller system comprises receiving license plate data from a drive-up camera connected to the first automated teller machine associated with the automated teller system (Figs. 1, 24; Col. 35, ln.1-45 of Block; cameras 70 may then capture an image of the license plate 778 or send a live feed of the license plate 778 to the bank computer system 100).

Regarding Claim 4, the combination of Newman and Block teaches that receiving the user presence information from the automated teller system comprises receiving device detection data from an enterprise center monitoring system deployed at a location associated with the automated teller system (Figs. 1-2; Col. 18, ln. 30 to Col. 20, ln. 15 of Block; banking facility 200 may contain cameras 70 for capturing images. The data corresponding to which images can be used for recognizing customers and tracking customers within a banking facility 200… welcome terminal 10 may be operable to use a camera 74 on the welcome terminal or other cameras 70 operatively connected to the network 102 to capture images of a banking customer at or approaching the welcome terminal).

Regarding Claim 5, the combination of Newman and Block teaches that identifying that the first user has the need for assistance with the first automated teller machine associated with the automated teller system comprises determining that the first user is a new user of the first automated teller machine (Fig. 1; Col. 22 of Block; If the banking customer is not recognized and not verified, he may be prompted to provide inputs indicating what type of new customer banking product or service he may be interested in. In some exemplary embodiments the new customer may be shown on a welcome terminal 10 output device indicia corresponding to types of accounts the banking customer may open that the banking location 200. The new banking customer may be prompted with account information tailored to the type of account that the banking customer selected. The welcome terminal may also operate to output indicia corresponding to other types of banking transactions and services which are offered by the banking facility).

Regarding Claim 6, the combination of Newman and Block teaches that identifying that the first user has the need for assistance with the first automated teller machine associated with the automated teller system comprises determining that the first user is idle at the first automated teller machine (Fig. 23 of Block; sensors 772 may be provided for detecting customers approaching or adjacent to the machine 760 so that the machine may initiate communication with the customer).

Regarding Claim 7, the combination of Newman and Block teaches that identifying that the first user has the need for assistance with the first automated teller machine associated with the automated teller system comprises determining that the first user is looking at one or more menu items based on eye detection data captured by a camera connected to the first automated teller machine associated with the automated teller system (Col. 50, ln.25-50 of Block; eye tracking software may operate to permit the customer to communicate with the terminal and complete banking transaction using only the customer's eyes and eye movements. For example, the user may control the functions of the terminal with the movement of their eyes, whereby the user's eyes may act as a pointer or cursor on the screen…  the surface computer operates in accordance with its programming to allow a banking customer to display indicia corresponding to banking services to be output through a display surface of the surface computer, and to allow a banking customer to organize and compare the accessed banking services. A surface computer may be in operative connection with one or more cameras or other devices that operate to sense the then current position of the user's face and/or eyes. This may be done through software which is operative to analyze data corresponding to such features).

Regarding Claim 8, the combination of Newman and Block teaches that identifying that the first user has the need for assistance with the first automated teller machine associated with the automated teller system comprises determining that the first user is holding one or more physical items based on object detection data captured by a camera connected to the first automated teller machine associated with the automated teller system (Fig. 11; Col. 52, ln. 7-50 of Block; camera behind the display may view the user's face through the glass as well as the user's driver's license).

Regarding Claim 9, the combination of Newman and Block teaches that identifying that the first user has the need for assistance with the first automated teller machine associated with the automated teller system comprises determining that the first user is having a specific issue based on audio data captured by a microphone connected to the first automated teller machine associated with the automated teller system (Col. 57, ln. 3-59 of Block; customer may identify themselves as they approach the machine either verbally through their phone 764 or verbally to the machine 760… customer may tell the video teller or the machine what sort of transaction they want to do, such as verbally stating "I would like to deposit $50 into my savings account and view the balance of my checking account," which would be the same thing that the customer may say if they had walked into the bank itself. If no video teller is present, the transaction may process the same as if the customer had selected the buttons on the machine).

Regarding Claim 10, the combination of Newman and Block teaches that identifying that the first user has the need for assistance with the first automated teller machine associated with the automated teller system comprises determining that the first user is linked to a foreign institution based on user credentials data received from the first automated teller machine associated with the automated teller system (Col. 3, ln. 37-47; Col. 22, ln. 27-54 of Block; For many banking transactions such as opening a new account, banking customers need to provide the bank information about themselves… bank officer may ask the banking customer for the customer's name, address, phone numbers, place of employment… when an existing customer or a new customer has provided inputs to the welcome terminal 10 indicating a request to open an account or process a banking transaction, the banking customer may be prompted through outputs from the welcome terminal to begin entering customer information at the welcome terminal 10 related to the activity or transaction that the banking customer is capable of entering. The information may include the name, address, phone number, income history and other personal information of the banking customer pertinent to the requested transaction. If the banking customer is an existing or former customer, then the personal data of that customer may be retrieved through operation of one or more computers from a database on the computer network 100… welcome terminal may operate in accordance with its computer's programming to provide an output that asks the banking customer to confirm information that is retrieved through operation of the bank's computer from the data store… contact information for the user, including information such as new cell phone numbers, e-mail addresses, a mailing address or other information that may be helpful in terms of providing services to the customer).

Regarding Claim 11, the combination of Newman and Block teaches that generating the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance comprises generating at least one command that causes the first automated teller machine to display one or more dynamically colored navigation options (Col. 23, ln.51-62 of Block; banking customer may be directed to the currency exchange terminal 88 by displaying a prompt on the display 44 of the welcome terminal 10. The banking customer may also be presented a map output on the display 44 showing how to proceed from the welcome terminal 10 to the currency exchange terminal 88).

Regarding Claim 12, the combination of Newman and Block teaches that generating the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance comprises generating at least one command that causes the first automated teller machine to display a tutorial video based on a sequence of the first user's interactions with the first automated teller machine (Col. 78, ln. 27-46 of Block; The terminal may include a help button… if a customer initiates a banking transaction on their own, but during the transaction finds that they need assistance completing the transaction, the user may push a help button and a video feed of a live teller may come on the display screen to assist the user in completing their banking transaction at the terminal. As an alternative, the user could just opt to have a live teller assist them through the entire banking transaction from start to finish immediately upon walking up to the terminal. The use of a live teller being presented via a video or a virtual teller may provide additional services to customers up to twenty-four hours a day, thereby giving banking customers the benefit of a teller during non-traditional banking hours. The customer may have a live or virtual teller assist them in any desired kind of banking transaction, such as withdrawing or depositing money, transferring money between accounts, issuing money orders, depositing checks, filling out a loan application, and the like… one or more computers associated with the automated banking machine 760 may be operated to carry out a digital video recorder function. In this example arrangement the programming of at least one computer may be operated to store data corresponding to video and audio that is sent to and/or from the machine).
Regarding Claim 13, the combination of Newman and Block teaches that generating the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance comprises generating at least one command that causes the first automated teller machine to initiate a video assistance call with the first user on a display screen connected to the first automated teller machine (Col. 57, ln. 3-59 of Block; customer may tell the video teller or the machine what sort of transaction they want to do, such as verbally stating "I would like to deposit $50 into my savings account and view the balance of my checking account," which would be the same thing that the customer may say if they had walked into the bank itself. If no video teller is present, the transaction may process the same as if the customer had selected the buttons on the machine. If a video teller is present, the application receives the information just as if the video teller selected the various buttons on the machine. The video teller may then talk to the customer while the transaction is being processed and then asks the customer if they need anything else).

Regarding Claim 14, the combination of Newman and Block teaches that generating the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance comprises generating at least one command that causes the first automated teller machine to initiate a video assistance call with the first user on a mobile computing device linked to the first user (Col.40, ln. 62 to Col. 41, ln. 20 of Block; terminal could be set up so that it hands off the video presentation or dialog with an actual teller to the user's mobile device. This may be done, for example, by having some correlation between the user ID, such as the user's card number or some other user identifying value, and the user's mobile phone number. When the user starts a transaction at the terminal, they might select to have the transaction carried out on their mobile phone).

Regarding Claim 15, the combination of Newman and Block teaches that generating the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance comprises generating at least one command that causes the first automated teller machine to display assistance information identifying one or more steps to perform one or more functions on the first automated teller machine (Fig. 1; Col. 21 of Block; data corresponding to the most recent transactions of the banking customer may be displayed on the welcome terminal, and the welcome terminal 10 may provide outputs that prompt the banking customer to provide selected inputs if they would like to perform a transaction like one of the transactions displayed… the welcome terminal may operate in accordance with its programming to cause indicia corresponding to the desired tasks to graphically appear in a list in an area of the display 44 of the welcome terminal 10 for reference by the banking customer).

Regarding Claim 16, the combination of Newman and Block teaches that generating the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance comprises generating at least one command that causes the first automated teller machine to display update information identifying one or more recently updated functions of the first automated teller machine (Col. 50, ln. 50-64 of Block; remote service provider may initiate screen changes concerning outputs from the display 44. These screen changes may be operative to indicate to a user approaching the machine 760 that particular transactions cannot be performed using this machine at the present time).

Regarding Claim 17, the combination of Newman and Block teaches that generating the one or more commands directing the first automated teller machine associated with the automated teller system to execute the one or more automated assistance actions corresponding to the need for assistance comprises generating at least one command that causes the first automated teller machine to display replacement information identifying one or more replacement functions available at the first automated teller machine  (Col. 66, ln. 48-61 of Block; There are many additional functions and transaction types that may be carried out with the assistance of a remote teller or other service provider such as transactions that are carried out through a video connection 789 with the remote teller. Many teller transactions may be automated through operation of an automated banking machine 760. An example includes cash withdrawal requests that are larger than is authorized through automated systems. For example, many banks have established policies that they will not authorize daily cash withdrawals from automated banking machines greater than a threshold. Typically if a customer wanted to make a withdrawal from their account for an amount at least as great as the threshold, the customer would be required to enter the banking facility and carry out the transaction with a live teller).

Regarding Claim 19, the combination of Newman and Block teaches that receiving the user presence information from the automated teller system comprises receiving face recognition data captured by a facial recognition camera connected to the first automated teller machine associated with the automated teller system (Fig. 25; Col. 46, ln. 23-31 of Block; facial recognition software or other recognition software may be utilized to help verify that the individual is who they say they are prior to the completion of the transaction at the machine 760).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622